Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 USC 101, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites not patentable subject matter “computer program product”.
	Proper amendments are required or the claim be canceled.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

2a. Claims 1-6, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Turon (US 20160029290 A1) in view of Girolamo (US 20130142059 A1).

2b. Summary of the Cited Prior Art
Turon discloses a method for joining operation in a mesh network (Fig 1-21).
Girolamo discloses a method for managing topology in a multi-RAT network (Fig 1-12C).

2c. Claim Analysis
Regarding Claim 1, Turon discloses:
An apparatus for controlling addition of a network node to a multi-hop network of a multi-hop technology comprising a bridge device
[(Turon discloses a method for joining operation in a mesh network, the method including a joiner router that may functions as a bridge device, see:
[Abstract] In embodiments of mesh network commissioning, a commissioning device of a mesh network can determine steering data for the mesh network, where the steering data is an indication of a device identifier associated with a device that is allowed to join the mesh network.  The commissioning device can then propagate the steering data from the commissioning device for the mesh network to one or more 
[0059] One of the routers 102 performs the role of a joiner router 214 during commissioning of the joining device 212 to join the mesh network 100.  The role of the joiner router 214 can be performed by any router 102 that is within one radio link of the joining device 212.  The joiner router 214 provides a local-only radio link to the joining device 212 for a joiner session, as described in detail below. 
	Figs 3A-7)];
the network node being a combo network device with a single-hop communication unit of a single-hop technology for establishing a point-to-point connection and a multi-hop communication unit of the multi-hop technology for communicating with other network devices of the multi-hop network, wherein the apparatus comprises
[(Turon discloses a Zigbee and Bluetooth combo operations in a mesh network, see:
[0187] ……. The data communications can be carried out using any of a variety of custom or standard wireless protocols (e.g., Wi-Fi, ZigBee for low power, 6LoWPAN, etc.) and/or by using any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.). 
join the mesh network 100, and network credentials for secure operation of the mesh network 100.  The commissioning device 210 connects to the first device, which can be any router-eligible end device 104.  The first device is commissioned out-of-band of the mesh network 100.  Any suitable connection may be used, such as USB, ad hoc Wi-Fi, Bluetooth, point-to-point IEEE 802.15.4, and the like, to connect the first device to the commissioning device 210. 
	Figs 3A-7)]:
a single-hop communication unit of the single-hop technology for establishing a point-to-point connection to the network node
[(Turon discloses a Zigbee (multiple hops) and Bluetooth (single hop) combo operations in a mesh network, see:
[0187] ……. The data communications can be carried out using any of a variety of custom or standard wireless protocols (e.g., Wi-Fi, ZigBee for low power, 6LoWPAN, etc.) and/or by using any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.). 
[0072] In order to join devices to the mesh network 100, a first device is commissioned to establish a commissioning credential for commissioning devices to join the mesh network 100, and network credentials for secure operation of the mesh network 100.  The commissioning device 210 connects to the first device, which can be any router-eligible end device 104.  The first device is commissioned out-of-band of the mesh network 100.  Any suitable connection may be used, such as USB, ad hoc Wi-Fi, Bluetooth, point-to-point IEEE 802.15.4, and the like, to connect the first device to the commissioning device 210. 
Figs 3A-7)];
a trigger unit for initiating a joining procedure between the network node and the bridge device in order to add the network node to the multi-hop network of the bridge device
[(Turon discloses initiates joining process triggered by a joining request, see:
[0010] …… The commissioning device can activate joining for the mesh network, and receive a request from a joining device to join the mesh network.  To activate joining for the mesh network, the commissioning device can initiate a joining mode that causes the routers in the mesh network to advertise that the mesh network is accepting joining requests. 
[0102] Based on the joiner identification message received from the joining device 212, the commissioning device 210 uses the joiner identification message to initiate a DTLS-HelloVerify message based on the PSKd.  The DTLS-HelloVerify message and a DTLS Relay Transmit Notification message (e.g., RLY_TX.ntf) are sent to the border router 202, at 714.  The border router 202 relays the DTLS-HelloVerify message and the DTLS Relay Transmit Notification message to the joiner router 214, at 716.  The joiner router 214 sends the DTLS-HelloVerify message to the joining device 212, at 718. 
	Fig 7, see also Figs 3A-6 and 10-18)];
a network interface for establishing a network connection to the bridge device
[(Turon discloses network interface for joining, see:

200, with only those devices having commissioning-specific roles shown for the sake of clarity.  In this example, each device in FIG. 3A is performing a single commissioning role in embodiments of mesh network commissioning.  FIG. 3A also illustrates communication links used during the commissioning process.  Secure mesh communication links 302 are used between devices that have been joined to the mesh network 100.  A local-only radio link 304, which is unsecured, is established to connect the joining device 212 to the joiner router 214 for commissioning the joining device 212 to the mesh network 100.  An external network 306 has communication links as shown, such as a point-to-point link 308 between the border router 202 and the commissioning device 210 over the external network. 
	Fig 3A, Local-Only Radio Link 304; see also Figs 3B-5)];
wherein the apparatus is adapted to use the single-hop communication unit for reading a commissioning code from the network node and to use the network interface for forwarding the read commissioning code to the bridge device and for instructing the bridge device to
[(Turon discloses a Zigbee (multiple hops) and Bluetooth (single hop) combo operations in a mesh network, see:
[0062] FIG. 3A illustrates a simplified version 300 of the example environment 
200, with only those devices having commissioning-specific roles shown for the sake of clarity.  In this example, each device in FIG. 3A is performing a single commissioning role in embodiments of mesh network commissioning.  FIG. 3A also illustrates communication links used during the commissioning process.  Secure mesh joined to the mesh network 100.  A local-only radio link 304, which is unsecured, is established to connect the joining device 212 to the joiner router 214 for commissioning the joining device 212 to the mesh network 100.  An external network 306 has communication links as shown, such as a point-to-point link 308 between the border router 202 and the commissioning device 210 over the external network. 
[0063] FIG. 3B also illustrates a simplified version 320 of the example environment 200, and shows a border/joiner router 322, which is the border router 202 additionally performing the role of the joiner router 214.  FIG. 3C also illustrates a simplified version 340 of the example environment 200, and shows a commissioner/border router 342, which is the border router 202 additionally performing the role of the commissioning device 210.  In this example, the commissioner/border router 342 includes the mesh network interface.  The commissioner/border router 342 may also be referred to as an on-mesh commissioner, being that the commissioner/border router 342 is connected to the mesh network 100. 
[0072] In order to join devices to the mesh network 100, a first device is commissioned to establish a commissioning credential for commissioning devices to join the mesh network 100, and network credentials for secure operation of the mesh network 100.  The commissioning device 210 connects to the first device, which can be any router-eligible end device 104.  The first device is commissioned out-of-band of the mesh network 100.  Any suitable connection may be used, such as USB, ad hoc Wi-Fi, Bluetooth, point-to-point IEEE 802.15.4, and the like, to connect the first device to the commissioning device 210. 

send a command to network nodes of the multi-hop network to initiate a reset to a factory new state and the joining procedure if the own commissioning code of the network node matches with the received commissioning code
[(Turon discloses update network data with new dataset after commissioning credential code are exchanged and satisfied, see:
[0160] At block 1404, joining for the mesh network is activated.  For example, the commissioning device activates joining for the mesh network by initiating a joining mode that causes one or more routers in the mesh network to advertise the mesh network is accepting joining requests.  The commissioning device 210 can also activate joining for the mesh network 100 by sending a management message to a leader device 216 to make the mesh network joinable, where the management message enables the leader device 216 to update network data for the mesh network.  The network data is propagated to one or more router devices in the mesh network, where the network data includes an indication that the mesh network 100 is available for joining.  The network data can be broadcast in a beacon by the router devices, and the management message includes steering data that indicates one or more joining devices 212 that the commissioning device 210 is configured to join to the mesh network. 
[0069] As shown at 416 through 426, the joining device 212 and the commissioning device 210 perform a handshake, using Datagram Transport Layer Security (DTLS) or Transport Layer Security (TLS) using a Pre-Shared Key for the Device (PSKd) for the joining device 212.  The handshake is performed over the relay thorough the mesh network 100, as described in detail below.  The commissioning device 210 derives the PSKd from a joining device credential received out-of-band of the mesh network 100, typically entered through a user interface of the commissioning device 210, such as by scanning a QR code or bar code.  Once the handshake is complete, a shared secret, produced from the PSKd, is used to establish the joiner session and pass the network credentials for the mesh network 100 from the joiner router 214 to the joining device 212.  Optionally, in addition to passing the network credential for the mesh network 100, the commissioner session and the joiner session may be used to provision the joiner, as shown at 428. 
[0091] In order to securely commission a new device to the mesh network 100, the joiner session is established between the commissioning device 210 and the joining device 212.  The joiner session, is a communication tunnel through the mesh network 100 between the commissioning device 210 and the joining device 212.  The joining device credential is a human-scaled passphrase that is used to authenticate that the joining device 212 is eligible to join the mesh network 100.  The joining device credential is communicated between the joining device 212 and the commissioning device 210 by any suitable out-of-band mechanism.  For example, the joining device credential may be communicated by scanning a QR code or a barcode, located on the joining device 212, with a camera included in the commissioning device 210, by entering a serial number of the joining device 212, into the user interface of the commissioning device 
210, and so forth. 
	Fig 13, Steps 1304-1316, see also Figs 14-18)];
initiate a search for new devices in the multi-hop network based on the commissioning code

[0160] At block 1404, joining for the mesh network is activated. For example, the commissioning device activates joining for the mesh network by initiating a joining mode that causes one or more routers in the mesh network to advertise the mesh network is accepting joining requests. The commissioning device 210 can also activate joining for the mesh network 100 by sending a management message to a leader device 216 to make the mesh network joinable, where the management message enables the leader device 216 to update network data for the mesh network. The network data is propagated to one or more router devices in the mesh network, where the network data includes an indication that the mesh network 100 is available for joining. The network data can be broadcast in a beacon by the router devices, and the management message includes steering data that indicates one or more joining devices 212 that the commissioning device 210 is configured to join to the mesh network. 
	 [0227] Alternatively or in addition to the above described mesh network system, any one or combination of: the border router is configured to advertise availability of the mesh network for commissioning devices, and received the petition in response to the commissioning device receiving the advertising; the commissioning device and the border router communicate over a network other than the mesh network; the other network is one of a Wi-Fi network or an Ethernet network; and the border router is configured to transmit the indication of the acceptance of the petition to establish a secure commissioning session. 
	Fig 14, see also Figs 15-18)].

	However, Girolamo discloses:
An apparatus for controlling addition of a network node to a multi-hop network of a multi-hop technology comprising a bridge device
[(Girolamo discloses a Zigbee (multiple hops) and Bluetooth (single hop) combo operations in a mesh network, see:
[0033] Capillary networks (CNs) may refer to networks managed either directly or indirectly by the CGW.  Capillary networks may include ZigBee networks, WIFI networks, Bluetooth networks, direct links, infrastructure networks, etc. An attached device (AD) may refer to a device that has attached or made its presence known to the CGW.  An AD may be synchronized with the CGW, and may receive transmitted control information.  An AD may provide a capability indication to the CGW. 
	[0044] FIG. 4 illustrates an exemplary attachment procedure.  At 1, client 420 may discover the network (CGW 410) by acquiring the synchronization and control information broadcast by the network using a given RAT technology (e.g., RAT Y).  Client 420 may use any of the RAT technologies which it can support, in this case RAT X, RAT Y and RAT Z. At 2, client 420 may attach with CGW 410 using RAT Y. 
	Figs 4-6; see also Figs 1-3 and 7-9)];
the network node being a combo network device with a single-hop communication unit of a single-hop technology for establishing a point-to-point connection and a multi-hop communication unit of the multi-hop technology for 
[(Girolamo discloses a Zigbee (multiple hops) and Bluetooth (single hop) combo operations in a mesh network, see:
[0033] Capillary networks (CNs) may refer to networks managed either directly or indirectly by the CGW.  Capillary networks may include ZigBee networks, WIFI networks, Bluetooth networks, direct links, infrastructure networks, etc. An attached device (AD) may refer to a device that has attached or made its presence known to the CGW.  An AD may be synchronized with the CGW, and may receive transmitted control information.  An AD may provide a capability indication to the CGW. 
	[0044] FIG. 4 illustrates an exemplary attachment procedure.  At 1, client 420 may discover the network (CGW 410) by acquiring the synchronization and control information broadcast by the network using a given RAT technology (e.g., RAT Y).  Client 420 may use any of the RAT technologies which it can support, in this case RAT X, RAT Y and RAT Z. At 2, client 420 may attach with CGW 410 using RAT Y. 
	Figs 4-6; see also Figs 1-3 and 7-9)];
	a single-hop communication unit of the single-hop technology for establishing a point-to-point connection to the network node
	[(Girolamo discloses Bluetooth point-to-point technology for single communication, see:
[0023] Wireless Local Area Network (WLAN) Access Points (APs) may provide data connectivity between PCs, laptops, and other networked devices (e.g., printers and faxes) using WIFI technology.  Bluetooth links may be used for point- to-point technology (e.g., between cameras and PCs, between keyboards/mice and PCs, between mobile phones and wireless headsets).  
	Figs 4-6; see also Figs 1-3 and 7-9)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Turon’s method for joining operation in a mesh network with Girolamo’s method for managing topology in a multi-RAT network with the motivation being to improve performance within the network (Girolamo, Para [0028]).

Regarding Claim 2, Turon discloses:
wherein the trigger unit is adapted to initiate the joining procedure in response to an input operation at a user interface
[(Turon discloses initiates joining process triggered by a joining request, see:
[0010] …… The commissioning device can activate joining for the mesh network, and receive a request from a joining device to join the mesh network.  To activate joining for the mesh network, the commissioning device can initiate a joining mode that causes the routers in the mesh network to advertise that the mesh network is accepting joining requests. 
[0102] Based on the joiner identification message received from the joining device 212, the commissioning device 210 uses the joiner identification message to initiate a DTLS-HelloVerify message based on the PSKd.  The DTLS-HelloVerify message and a DTLS Relay Transmit Notification message (e.g., RLY_TX.ntf) are sent to the border router 202, at 714.  The border router 202 relays the DTLS-HelloVerify joiner router 214, at 716.  The joiner router 214 sends the DTLS-HelloVerify message to the joining device 212, at 718. 
	Fig 7, see also Figs 3A-6 and 10-18)].
 
Regarding Claim 3, Turon discloses:
wherein the trigger unit is adapted to initiate the joining procedure in response to a detection of a presence of the bridge device
[(Turon discloses initiates joining process triggered by a joining request, see:
[0010] …… The commissioning device can activate joining for the mesh network, and receive a request from a joining device to join the mesh network.  To activate joining for the mesh network, the commissioning device can initiate a joining mode that causes the routers in the mesh network to advertise that the mesh network is accepting joining requests. 
[0063] FIG. 3B also illustrates a simplified version 320 of the example environment 200, and shows a border/joiner router 322, which is the border router 202 additionally performing the role of the joiner router 214.  FIG. 3C also illustrates a simplified version 340 of the example environment 200, and shows a commissioner/border router 342, which is the border router 202 additionally performing the role of the commissioning device 210.  In this example, the commissioner/border router 342 includes the mesh network interface.  The commissioner/border router 342 may also be referred to as an on-mesh commissioner, being that the commissioner/border router 342 is connected to the mesh network 100. 
Based on the joiner identification message received from the joining device 212, the commissioning device 210 uses the joiner identification message to initiate a DTLS-HelloVerify message based on the PSKd.  The DTLS-HelloVerify message and a DTLS Relay Transmit Notification message (e.g., RLY_TX.ntf) are sent to the border router 202, at 714.  The border router 202 relays the DTLS-HelloVerify message and the DTLS Relay Transmit Notification message to the joiner router 214, at 716.  The joiner router 214 sends the DTLS-HelloVerify message to the joining device 212, at 718. 
	Fig 7, see also Figs 3A-6 and 10-18)].

 	Regarding Claim 4, Turon discloses:
wherein the multi-hop technology is ZigBee
[(see:
[0187] ……. The data communications can be carried out using any of a variety of custom or standard wireless protocols (e.g., Wi-Fi, ZigBee for low power, 6LoWPAN, etc.) and/or by using any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.). 
	Fig 2-3D)].
 
Regarding Claim 5, Turon discloses:
wherein the single-hop technology is Bluetooth Low Energy
[(see:
Bluetooth, point-to-point IEEE 802.15.4, and the like, to connect the first device to the commissioning device 210.
[0188] Any of the mesh network devices in the mesh network 100 can serve as low-power and communication nodes to create the mesh network 100 in the smart-home environment.  Individual low-power nodes of the network can regularly send out messages regarding what they are sensing, and the other low-powered nodes in the environment--in addition to sending out their own messages--can repeat the messages, thereby communicating the messages from node to node (i.e., from device to device) throughout the mesh network.  
 	Fig 2-3D)].

Regarding Claim 6, Turon discloses:
wherein the apparatus is adapted to use the single-hop communication unit for providing network information required for joining the multi-hop network to the network node
[(see:
[0072] In order to join devices to the mesh network 100, a first device is commissioned to establish a commissioning credential for commissioning devices to join the mesh network 100, and network credentials for secure operation of the mesh network 100.  The commissioning device 210 connects to the first device, which can be any router-eligible end device 104.  The first device is commissioned out-of-band of the mesh network 100.  Any suitable connection may be used, such as USB, ad hoc Wi-Fi, Bluetooth, point-to-point IEEE 802.15.4, and the like, to connect the first device to the commissioning device 210. 
	Fig 2-3D)].
 
Regarding Claim 10, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. Further, Turon discloses about lighting system, see:
[0181] ……. For example, the mesh network devices can include a thermostat 1902, hazard detectors 1904 (e.g., for smoke and/or carbon monoxide), cameras 1906 (e.g., indoor and outdoor), lighting units 1908 (e.g., indoor and outdoor), and any other types of mesh network devices 1910 that are implemented inside and/or outside of a structure 1912 (e.g., in a smart-home environment).
Fig 19.

Regarding Claims 11 and 13-14, the claims disclose similar features as of Claims 1, 4 and 5, and are rejected based on the same rationales of Claims 1, 4 and 5.
Regarding Claim 15, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. Further, Turon discloses:
[0133] …. Some operations of the example methods may be described in the general context of executable instructions stored on computer-readable storage memory that is local and/or remote to a computer processing system, and implementations can include software applications, programs, functions, and the like.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473